CHILTON, C. J. —
It appears that an action is pending in the Circuit Court of Wilcox county, at the suit of JohnP. Marsh, against William D. and Stephen Marsh, as administrators of one-Marsh, deceased, to recover upon an account for work and labor done and performed by the plaintiff, for and at the request of the intestate in his life-time. The administrators refuse to plead the statute of limitations of three years to the account, and the petitioners (the wife of Perryman being the daughter of the intestate) moved the court by their counsel, at the last term thereof, to be allowed to defend the action upon that plea. The court refused to allow them to appear and make the defence, and they now seek this remedy to compel the court to admit them.
We think the circuit judge did right in refusing the petitioners’ application. Wo know of no rule of law, which would authorize the distributees, in a suit against the administrator, to come into a court of law, thrust the real parties aside, and take the management of the cause.
The law commits the administration of the estate to the defendants, who act, as well for the benefit of creditors, as for the distributees. They are required to enter into bond for the faithful performance of the duties of their office ; and if they collude with pretended creditors, and pay simulated debts which constitute no charge upon the estate which they are appointed to administer, they can be held liable to the parties injured thereby; but they cannot be anticipated and superseded in this way. Thejr are, for the purposes of this suit, in the law court, the proper judges of what defence they will rely on, being amenable for a legal and proper discharge of their duty.
Let the motion be denied, with costs.